 



Exhibit 10.28
COMMERCIAL LOAN AGREEMENT
     This COMMERCIAL LOAN AGREEMENT (“Agreement”), dated as of this 31st day of
December, 2008, by and between BROOKE CAPITAL CORPORATION, a Kansas corporation
(“Borrower”), and BROOKE CAPITAL ADVISORS, INC., a Kansas corporation,
(“Lender”).
     WHEREAS, the Borrower and Lender have ongoing business dealings and Lender
is a Subsidiary of Borrower;
     WHEREAS, the Borrower has requested, and subject to the terms and
conditions of this Agreement, the Lender has agreed to make a loan to Borrower
in the sum of Twelve Million, Three Hundred and Eighty-Two Thousand Dollars
($12,382,000.00);
     WHEREAS, the Loan shall be evidenced by a Promissory Note of even date
herewith from Borrower to Lender (the “Note”);
     WHEREAS, the purpose of the loan is to restructure debt to increase
Borrower’s long term debt and decrease its short term obligations as acquired in
conjunction with Borrower’s merger with Brooke Franchise Corporation and for
such other business purposes as the Borrower may engage in subject to Lender’s
approval;
     WHEREAS, Borrower has agreed and contracted to acquire (the “Acquisition”)
one hundred percent (100%) of Delta Plus Holdings, Inc. (“Delta Plus”), the
holding company that owns one hundred percent (100%) of both Traders Insurance
Company (“TIC”) and Traders Insurance Connection, the Managing General Agency
associated with Traders Insurance Company (“MGA-TIC”);
     WHEREAS, upon completion of said Acquisition, Delta Plus and MGA-TIC shall
be added as Co-Borrowers (“Co-Borrowers”) to this Agreement, the Note, and all
related Loan Documents, and one hundred percent (100%) of the stock of Delta
Plus, TIC, and MGA-TIC shall be pledged as additional security for the Loan;
     WHEREAS, Borrower shall also pledge as security for the Loan one hundred
percent (100%) of its right, title, and interest in First Life America Insurance
Company (together with Delta Plus, TIC and MGA-TIC, the “Pledged Companies);
     WHEREAS, Borrower’s parent, BROOKE CORPORATION, a Kansas corporation,
(“Guarantor”), shall fully guaranty Borrower’s prompt, punctual and full payment
of Borrower’s Obligations to Lender pursuant to this Agreement, the Note, and
other Loan Documents;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, it is agreed as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS.
     1.1 Certain Defined Terms. As used in this Agreement, and in any other Loan
Document (unless otherwise specified therein), the following terms shall have
the following meanings:
     “Acquisition” has the meaning assigned to such term in the preamble of this
Agreement.
     “Affiliate” means any Person: (a) who directly or indirectly controls, is
controlled by, or is under common control with, either Borrower or First Life
America; (b) who directly or indirectly owns or holds ten percent (10%) or more
of any equity interest in Borrower; (c) who owns or holds ten percent (10%) or
more of the stock or other equity interest having voting power for the election
of directors or the power to direct or cause the direction of management, and is
directly or indirectly owned or held by Borrower; or (d) who has a senior
executive officer who is also a senior executive officer of either Borrower or
First Life America. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management by selection of a director or
directors or the appointment of officers and/or the policies of a Person,
whether through the ownership of voting securities or other equity interest, or
by contract or otherwise.
     “Agreement” means this Commercial Loan Agreement as it may be amended,
restated, supplemented or otherwise modified from time to time.
     “Asset Disposition” means the disposition, whether by sale, lease,
transfer, loss, damage, destruction, condemnation or otherwise, of any or all of
the assets of Borrower or any Subsidiary.
     “Borrower” has the meaning assigned to such term, and is the party
designated, in the preamble of this Agreement. Upon completion of the
Acquisition, the term Borrower as used in this Agreement, the Note, and all Loan
Documents shall also include Co-Borrowers.
     “Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.
     “Cash Equivalents” means: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Corporation or at least P-1 from Moody’s Investors Service, Inc.; and
(c) certificates of deposit or bankers’ acceptances maturing within six
(6) months from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from, any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $250,000,000 and not subject to
setoff rights in favor of such bank.
     “Co-Borrower” has the meaning assigned to such term in the preamble of this
Agreement. Upon completion of the Acquisition, the term Borrower as used in this
Agreement, the Note, and all Loan Documents shall also include Co-Borrower.
     “Collateral” has the meaning as set forth in subsection 2.4.

2



--------------------------------------------------------------------------------



 



     “Commitment” means the commitment of Lender to make the Loan pursuant to
subsection 2.1(A), in the aggregate amount of Twelve Million, Three Hundred and
Eighty-Two Thousand Dollars ($12,382,000.00).
     “Delta Plus” has the meaning assigned to such term in the preamble of this
Agreement.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of Borrower or
First Life America or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained for the employees of Borrower or First
Life America or any current or former ERISA Affiliate.
     “Environmental Laws” means any present or future federal, state or local
law, rule, regulation or order relating to pollution, waste, disposal, or the
protection of human health or safety, plant life or animal life, natural
resources or the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.
     “ERISA Affiliate,” as applied to Borrower or First Life America Insurance
Company, means any Person who is a member of a group that is under common
control with Borrower or First Life America Insurance Company or any Affiliate
thereof, who together with Borrower or First Life America Insurance Company is
treated as a single employer within the meaning of Section 414(b) and (c) of the
IRC.
     “First Life America” means First Life America Insurance Company, a Kansas
corporation.
     “Guaranty” means Brooke Corporation’s guaranty of Borrower’s Obligations
under this Agreement, the Note, and other Loan Documents.
     “Indebtedness,” as applied to any Person, means without duplication:
(a) all indebtedness for borrowed money; (b) all obligations under leases that
in accordance with GAAP, constitute Capital Leases; (c) all notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) any obligation owed for all or any part of
the deferred purchase price of property or services; (e) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that person; (f) all
obligations in respect of letters of credit or bankers’ acceptances; and (g) any
advances under any factoring arrangement.
     “Insurance Entity” means any insurance company, reinsurance company,
managing general agency, broker or insurance supplier, whether or not an
Affiliate of Borrower.
     “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute and all rules and regulations promulgated
thereunder.
     “Liabilities” shall have the meaning given that term in accordance with
GAAP, and shall include Indebtedness.
     “Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and any filing of UCC
financing statements or similar instruments.
     “Loan” refers to all advances made under the terms of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Note, the Security Documents,
the Guaranty, and all other instruments, documents and agreements executed by or
on behalf of Borrower or an Affiliate thereof and delivered concurrently
herewith or at any time hereafter to or for Lender in connection with the Loan
and transactions contemplated by this Agreement, as such documents are amended,
restated, supplement or modified from time to time.
     “Managing Agreement” means any agency, producer, broker or managing general
agency agreement or similar such contracts between Borrower or First Life
America and any Insurance Entity.
     “Material Adverse Effect” means as determined by Lender, in its sole,
reasonable, commercial discretion, a material adverse effect upon (a) the
business, operations, prospects, properties, assets or condition (financial or
otherwise) of Borrower, or (b) the ability of Borrower to perform its
obligations under any Loan Documents or of Lender to enforce or collect any of
the Obligations.
     “Material Agency Agreement” means any one or more Managing Agreements with
an Insurance Entity or Insurance Entities through which Borrower has received
ten percent (10%) or more of their gross revenues during the immediately
preceding twelve (12) calendar months.
     “MGA-TIC” has the meaning assigned to such term in the preamble of this
Agreement.
     “Note” means a promissory note of Borrower in a form acceptable to the
Lender, issued pursuant to subsection 2.1(B).
     “Obligations” means all obligations, liabilities and indebtedness of every
nature or kind of Borrower from time to time owed to Lender under the Loan
Documents including the principal amount of the Loan, claims and indebtedness,
accrued and unpaid interest and all fees, indemnities, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable to Lender
including, without limitation, all interest, fees, costs and expenses accrued or
incurred after the filing of any petition under any bankruptcy or insolvency
law.
     “Permitted Encumbrances” means the following types of Liens: (a) Liens
(other than Liens relating to Environmental Claims or ERISA) for taxes,
assessments or other governmental charges: (i) not yet due and payable; or
(ii) due and payable that are being contested in good faith by appropriate
proceedings, provided that, in the case of Liens under this clause (iii), a
reserve shall have been established in the amount of the claims for any such
taxes, assessments or other governmental charges to the extent required by GAAP;
(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than thirty (30) days delinquent; (c) Liens
(other than any Lien imposed by ERISA) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, statutory obligations, surety and
appeal bonds, bids, leases, government contracts, trade contracts, performance
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); (d) easements, rights-of-way, restrictions, and other similar
charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of Borrower or its Subsidiaries; (e) Liens for
purchase money obligations, provided that (i) the Indebtedness secured by any
such Lien is permitted under subsection 6.1 and (ii) such

4



--------------------------------------------------------------------------------



 



Lien encumbers only the asset so purchased; (f) Liens in favor of Lender; and
(g) Liens set forth on Schedule 1.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations whether or not
legal entities, and governments and agencies and political subdivisions thereof.
     “Pledged Companies” has the meaning assigned to such term in the preamble
of this Agreement.
     “Security Agreements” means (i) the continuing Stock Pledge and Security
Agreement dated as of the date hereof between Borrower and Lender and any
amendments thereto, and (ii) the continuing Stock Pledge and Security Agreement
to be entered into upon completion of the Acquisition and pursuant to the
Affirmative Covenant set forth in this Agreement at subsection 5.1(C).
     “Security Documents” means the Security Agreements, the Guaranty, and any
other document or agreement under which Borrower grants Liens from time to time
on any of its assets or otherwise secures its Obligations under this Agreement
to Lender.
     “Subsidiary” means, with respect to any Person, any corporation,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock (or equivalent ownership or
controlling interest) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other subsidiaries of the Person or a combination thereof.
     “TIC” has the meaning assigned to such term in the preamble of this
Agreement.
     “UCC” means the Uniform Commercial Code as in effect on the date hereof in
the State of Kansas, as amended from time to time, and any successor statute.
     1.2 Accounting Terms. For purposes of this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP. Financial statements and other information furnished to
Lender pursuant to subsection 5.2 shall be prepared in accordance with GAAP (as
in effect at the time of such preparation) on a consistent basis. In the event
any “Accounting Changes” (as defined below) shall occur and such changes affect
financial covenants, standards or terms in this Agreement, then Borrower and
Lender agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Borrower shall be the same after such Accounting Changes as if such Accounting
Changes had not been made, and until such time as such an amendment shall have
been executed and delivered by Borrower and Lender, (A) all financial covenants,
standards and terms in this Agreement shall be calculated and/or construed as if
such Accounting Changes had not been made, and (B) Borrowers shall prepare
footnotes to each Compliance Certificate and the financial statements required
to be delivered hereunder that show the differences between the financial
statements delivered (which reflect such Accounting Changes) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Changes). “Accounting Changes” means: (a) changes in accounting principles
required by GAAP and implemented by Borrowers and their Subsidiaries;
(b) changes in accounting principles recommended by Borrower’s certified public
accountants; and (c) changes in

5



--------------------------------------------------------------------------------



 



carrying value of Borrower’s assets, liabilities or equity accounts resulting
from any adjustments in excess of $50,000 in the aggregate that, in each case,
were applicable to, but not included in, the most recent financial statements of
Borrower delivered to Lender on or prior to the date of this Agreement.
     1.3 Other Definitional Provisions. References to “Sections”, “subsections”,
“Exhibits” and “Schedules” shall be to Sections, subsections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided. Any of the terms defined in subsection 1.1 may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference. In this Agreement, words importing any gender include the other
genders; the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to agreements and other
contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.
SECTION 2. LOAN.
     2.1 Loan Amount; Note.
          (A) Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower set forth herein
and in the other Loan Documents, Lender agrees to loan Borrower as much as
Twelve Million Three Hundred and Eighty-Two Thousand Dollars ($12,382,000.00).
          (B) Note. Borrower shall execute and deliver to Lender with
appropriate insertions a Note to evidence the Loan. In the event of an
assignment under subsection 8.1, Borrower shall, upon surrender of the Note,
issue a new Note to reflect the interest held by the assigning Lender and its
assignee or assignees.
          (C) Evidence of Loan Obligation. The Loan shall be evidenced by this
Agreement, the Note, the Loan Documents, and notations made from time to time by
Lender in its books and records, including computer records. Lender shall record
in its books and records, including computer records, the principle amount of
the Loan owing to it from time to time. Lender’s books and records shall
constitute presumptive evidence, absent manifest error, of the accuracy of the
information contained therein. Failure by the Lender to make any such notation
or records shall not affect the obligations of Borrower to Lender with respect
to any Loan or the presumption as hereinabove set forth.

6



--------------------------------------------------------------------------------



 



     2.2 Interest.
          (A) Rate of Interest. The Loan and all other Obligations shall bear
interest from the date such Loan is made or such other Obligations are incurred
to the date paid at a rate equal to the daily Prime Rate as published in the
Wall Street Journal plus four and one-half percent (4.5%). This rate may change
daily and any change in the interest rate will take effect on the following day.
Payments due Lender will change on the 15th day of the calendar month following
the month during which the rate of interest changed.
          (B) Interest Laws. Notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, Borrower shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by applicable law
(“Excess Interest”). If any Excess Interest is provided for or determined by a
court of competent jurisdiction to have been provided for in this Agreement or
in any other Loan Document, then in such event: (1) the provisions of this
subsection shall govern and control; (2) Borrower shall not be obligated to pay
any Excess Interest; (3) any Excess Interest that Lender may have received
hereunder shall be, at Lender’s option, (a) applied as a credit against the
outstanding principal balance of the Obligations or accrued and unpaid interest
(not to exceed the maximum amount permitted by law), (b) refunded to the payor
thereof, or (c) any combination of the foregoing; (4) the interest rate(s)
provided for herein shall be automatically reduced to the maximum lawful rate
allowed from time to time under applicable law (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been and shall
be, reformed and modified to reflect such reduction; and (5) Borrower shall not
have any action against Lender for any damages arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on such Obligations shall remain at the Maximum Rate until Lender shall have
received the amount of interest which Lender would have received during such
period on such Obligations had the rate of interest not been limited to the
Maximum Rate during such period.
     2.3 Payments and Prepayments.
          (A) Manner and Time of Payment. All payments made by Borrower with
respect to the Obligations, the Loan and the Note, shall be made in immediately
available funds in Dollars without deduction, defense, setoff or counterclaim.
All payments to Lender hereunder shall be made no later than 11:00 a.m.,
(Central Standard Time), on the date on which such payment shall become due and
shall be made by wire transfer to Lender’s account as follows:

7



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

          (B) Repayments. The Loan amount of Twelve Million Three-Hundred and
Eighty-Two Thousand Dollars ($12,382,000.00) shall be repaid based upon an
eighty-four (84) month principal payment amortization period, together with
interest pursuant to this Agreement, and a balloon payment of all accrued and
unpaid interest and principal due and payable on the last day of the
forty-eighth (48th) month from the date of the Note. Payments shall be made
monthly, payable on the fifteenth (15th) day of every month (or the next
business day if the 15th day of such month is not a business day), commencing on
the 15th day of the month next following the execution of this agreement.
          (C) Voluntary Prepayments. Voluntary prepayments of the Loan, whether
in whole or in part, may be made by Borrower at any time, subject to subsection
2.3(D).
          (D) Terms Applicable to Prepayments. Any prepayment of the Loan during
the first twelve (12) months from the date of the Note shall be subject to a
prepayment premium equal to one and one-half percent (1.5%) of the outstanding
balance of the Loan. This prepayment penalty shall not apply after the last day
of the twelfth (12th) month following the date of the Note. All prepayments of
the Loan shall be made together with payment of all interest accrued on the
amount repaid through the date of such prepayment.
     2.4 Collateral. Borrower hereby pledges the following as security for its
Obligations under this Agreement, the Note, and other Loan Documents:
     (A) one hundred percent (100%) of Borrower’s right title and interest in
First Life America Insurance Company, of any nature or kind including without
limitation preferred or common stock/ownership interest evidenced by a
stock/membership interest pledge agreement, stock/membership assignments, voting
proxies, and possession stock/member certificates which will be held in
safekeeping with Lender;
     (B) upon completion of the Acquisition, one hundred percent (100%) of
Borrower’s right title and interest in Delta Plus, of any nature or kind
including, without limitation, preferred or common stock/ownership interest
evidenced by a stock/membership interest pledge agreement, stock/membership
assignments, voting proxies, and possession stock/member certificates which will
be held in safekeeping with Lender;
     (C) upon completion of the Acquisition, one hundred percent (100%) of
Borrower’s right title and interest in TIC, of any nature or kind including,
without limitation, preferred or common stock/ownership interest evidenced by a
stock/membership interest pledge agreement, stock/membership assignments, voting

8



--------------------------------------------------------------------------------



 



proxies, and possession stock/member certificates which will be held in
safekeeping with Lender;
     (D) upon completion of the Acquisition, one hundred percent (100%) of
Borrower’s right title and interest in MGA-TIC, of any nature or kind including,
without limitation, preferred or common stock/ownership interest evidenced by a
stock/membership interest pledge agreement, stock/membership assignments, voting
proxies, and possession stock/member certificates which will be held in
safekeeping with Lender;
     (E) all commissions, policy fees, service fees, underwriting fees, claims
fees, administrative and processing fees, fronting fees, risk management and
loss/cost control fees, investment income, management fees (including without
limitation, case and captive management fees), premium finance revenues,
reinsurance brokerage commission and all other fees and revenue payable to First
Life America, Delta Plus, TIC, and MGA-TIC (upon completion of the Acquisition);
     2.5 Capital Adequacy and Other Adjustments. If, after the date of this
Agreement, Lender determines that the adoption of any law, treaty, governmental
(or quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by Lender
or any corporation controlling Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) from any governmental agency or body having jurisdiction does or shall
have the effect of increasing the amount of capital, reserves or other funds
required to be maintained by Lender or any corporation controlling Lender and
thereby reducing the rate of return on Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or maintaining the Loans, then
Borrower shall from time to time within fifteen (15) days after notice and
demand from Lender (together with the certificate referred to in the next
sentence) pay to Lender additional amounts sufficient to compensate Lender for
such reduction. A certificate as to the amount of such cost and showing the
basis of the computation (including any averaging or attribution methods)
thereof submitted by Lender to Borrower shall, absent manifest error, be final,
conclusive and binding for all purposes.
     2.6 Taxes, Changes in Laws.
     (A) No Deductions. Any and all payments made hereunder or under the Note
shall be made free and clear of and without deduction for any and all taxes,
levies, imposts, deductions, stamp taxes, filing fees, charges or withholdings,
and all liabilities with respect thereto; excluding, however, the following:
taxes imposed on the net income of Lender by the United States of America, the
State of Kansas, or any political subdivision thereof (all such taxes, levies,
imposts, deductions, stamp taxes, filing fees, charges or withholdings and all
liabilities with respect thereto excluding such taxes imposed on net income,
herein “Tax Liabilities”). If Borrower shall be required by law to deduct any
such Tax Liabilities from or in respect of any sum payable hereunder to Lender
then the sum payable hereunder shall be increased as may be necessary (and

9



--------------------------------------------------------------------------------



 



Borrower shall pay all Tax Liabilities and such net income taxes excluded from
the definition of “Tax Liabilities” on such increased amount) so that, after
making all required deductions, Lender receives an amount equal to the sum it
would have received had no such deductions been made.
     (B) Changes in Laws. In the event that, subsequent to the date of this
Agreement, (i) any changes in any existing law, regulation, treaty or directive
or in the interpretation or application thereof, (ii) any new law, regulation,
treaty or directive enacted or any interpretation or application thereof, or
(iii) compliance by Lender or any corporation controlling Lender with any
request or directive (whether or not having the force of law) from any
governmental authority, agency or instrumentality:
          (1) does or shall subject Lender or any corporation controlling Lender
to any tax of any kind whatsoever with respect to this Agreement, the other Loan
Documents or the Loans or any part thereof made hereunder, or change the basis
of taxation of payments to Lender or any corporation controlling Lender of
principal, fees, interest or any other amount payable hereunder (except for net
income taxes imposed by the United State of America, the State of Kansas or any
political subdivision thereof, with respect to interest or other amounts payable
hereunder or changes in the rate of tax on the overall net income of Lender or
any corporation controlling Lender); or
          (2) does or shall impose on Lender or any corporation controlling
Lender any reserve, special deposit or other condition or increased cost in
connection with the transactions contemplated hereby;
and the result of any of the foregoing is to increase the cost to Lender of
making or continuing or maintaining the Loan hereunder, as the case may be, or
to reduce any amount receivable hereunder, then, in any such case, Borrower
shall promptly pay to Lender upon its demand any additional amounts necessary to
compensate Lender on an after-tax basis, for such additional cost or reduced
amount receivable, as determined by Lender with respect to this Agreement or the
other Loan Documents. If Lender becomes entitled to claim any additional amounts
pursuant to this subsection 2.6(B), it shall promptly notify Borrower of the
event by reason of which Lender has become so entitled. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by
Lender to Borrower shall, absent manifest error, be final, conclusive and
binding for all purposes.
     2.7 Grant of Lien. Borrower hereby grants Lender a Lien on and security
interest in the Collateral to secure the payment and performance of the Loan and
all of Borrower’s other Obligations, liabilities and indebtedness to Lender,
whether now incurred or at any time hereafter arising.
SECTION 3. CONDITIONS PRECEDENT
     3.1 Conditions to Loan. Notwithstanding any other terms of this Agreement,
the Lender shall not be required to make any advance on the Loan unless each of
the following conditions precedent is fulfilled to the satisfaction of the
Lender in its sole discretion:

10



--------------------------------------------------------------------------------



 



          (A) Representations and Warranties. The representations and warranties
contained herein and in the Loan Documents shall be true, correct and complete
on and as of the date of this Agreement, and the date of the closing and funding
of the Loan, except for any representation or warranty limited by its terms to a
specific date (which shall be true, correct and complete on and as of such
specific date).
          (B) No Default. There shall not then be in existence an Event of
Default or any event which, upon the lapse of time or service of notice or both
would constitute an Event of Default.
          (C) No Material Adverse Change. Borrower shall not have suffered any
substantial or material change in the existing business operation or financial
condition of Borrower which Lender determines in good faith to have a Material
Adverse Effect.
          (E) No Litigation. There shall not be pending or, to the knowledge of
Borrower, threatened, any material action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration by, against or
affecting Borrower that has not been disclosed to Lender by Borrower in writing,
and there shall have occurred no development in any such action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration
that has been disclosed to Lender that, in the opinion of Lender, could have a
Material Adverse Effect.
          (F) Compliance with Laws.
               (1) Borrower is neither (a) in violation of any law, ordinance,
rule, regulation, order, policy, guideline or other requirement of any domestic
or foreign government, regulators, or any instrumentality or agency thereof,
having jurisdiction over the conduct of its business or the ownership of its
properties, including, without limitation, any violation relating to any use,
release, storage, transport or disposal of any hazardous material, nor (b) has
failed to obtain any consent, order, license, validation, approval or permit
from any such government, regulator, instrumentality or agency, which violation
or failure would subject such Borrower, or any of its respective officers to
criminal, civil, or administrative liability or individually or in the aggregate
with all such violations and failures have a Material Adverse Effect and no such
violation or failure has been alleged, nor (c) in violation of any Securities
and Exchange Commission rule or regulation.
               (2) First Life America (a) has a legitimate certificate of
authority from the Kansas Department of Insurance, (b) is not listed in the
Kansas Department of Insurance Rehabilitation and Liquidation records or
comparable records of any other State as having any outstanding issues, (c) is
not subject to any investigation, complaint or corrective action, including, but
not limited to, probation, rehabilitation or liquidation, by any division of the
Kansas Department of Insurance or comparable agency or department of any other
State (except those complaints or actions resulting in the ordinary course of
business and which, if adversely determined, could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect), and (d) is
current in submitting necessary reports and fees.

11



--------------------------------------------------------------------------------



 



               (3) TIC (a) has a legitimate certificate of authority from the
Missouri Department of Insurance, (b) is not listed in the Missouri Department
of Insurance’s Rehabilitation and Liquidation records or comparable records of
any other State as having any outstanding issues, (c) is not subject to any
investigation, complaint or corrective action, including, but not limited to,
probation, rehabilitation or liquidation, by any division of the Missouri
Department of Insurance or comparable agency or department of any other State
(except those complaints or actions resulting in the ordinary course of business
and which, if adversely determined, could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect), and (d) is current in
submitting necessary reports and fees.
SECTION 4. REPRESENTATIONS AND WARRANTIES. To induce Lender to enter into this
Agreement, and to make the Loan, Borrower represents and warrants to Lender that
the following statements are and will be true, correct and complete:
     4.1 Organization, Powers, Capitalization.
          (A) Organization and Powers. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization and qualified to do business and in good standing
in all states and countries where such qualification is required except where
failures to be so qualified could not in the aggregate be reasonably expected to
have a Material Adverse Effect. Borrower has all requisite corporate or other
applicable power and authority to own and operate its properties, to carry on
its business as now conducted and proposed to be conducted and to enter into and
perform each Loan Document.
          (B) Capitalization. Except as set forth on Schedule 2, all issued and
outstanding shares of capital stock or other equity interests of Borrower are
duly authorized and validly issued, fully paid, nonassessable, and are free and
clear of all Liens and all such share or other equity interests were issued in
compliance with all applicable state, federal and other laws concerning the
issuance of securities. The place of organization or incorporation of Borrower
is listed in Schedule 2. The capital stock or other equity interests of Borrower
is owned by the stockholders or other Persons and in the amounts set forth in
Schedule 2. No share of the capital stock or other equity interests of Borrower,
other than those described above, are issued and outstanding. Except as set
forth on Schedule 2, there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from Borrower of any shares of capital stock or
other securities of any such entity.
     4.2 Authorization of Borrowing, No Conflict. Borrower has the corporate or
other applicable power and authority to incur the Obligations. The execution,
delivery and performance of this Agreement and the Loan Documents are within the
Borrower’s powers and have been duly authorized by all necessary corporate or
other applicable action. The consummation of the transactions contemplated by
this Agreement and the other Loan Documents by the Borrower, and the enforcement
thereof by Lender, (A) do not contravene and will not be in contravention of any
applicable law, the corporate

12



--------------------------------------------------------------------------------



 



charter or bylaws (or other constituent documents) of Borrower or any agreement
or order by which Borrower or Borrower’s property is bound, except any such
agreement wherein non-compliance would not have a Material Adverse Effect and
(B) do not and will not require any consent, order, license, validation or
approval of or filing or registration with any government, governmental
authority or agency, court or administrative body except such as have been duly
obtained, are in full force and effect and are listed in Schedule 3. This
Agreement is, and the other Loan Documents, including the Security Documents,
the Note and the Guaranty when executed and delivered will be, the legally valid
and binding obligations of Borrower, each enforceable against the Borrower in
accordance with their respective terms.
     4.3 Financial Condition. All financial statements concerning Borrower that
have been or will hereafter be furnished to Lender pursuant to this Agreement
have been or will be prepared in accordance with GAAP, consistently applied
throughout the periods involved (except as disclosed therein) and do or will
present fairly the financial condition of the corporation (or other entities
covered thereby) as of the dates thereof and the results of their operations for
the periods then ended.
     4.4 Indebtedness and Liabilities. As of the date of this Agreement,
Borrower does not have (A) any Indebtedness except as reflected on Schedule 4A
or (B) any Liabilities other than as reflected on Schedule 4B or as incurred in
the ordinary course of business following the date of the most recent financial
statement for Borrower delivered to Lender.
     4.5 Litigation; Adverse Facts. Except as set forth on Schedule 5, there are
no final, non-appealable judgments outstanding against Borrower or affecting any
property or assets of Borrower, nor is there any material action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration
now pending or, to the best knowledge of Borrower after due inquiry, threatened
against or affecting Borrower or any property of Borrower that individually or
in the aggregate could reasonably be expected to result in any Material Adverse
Effect. Borrower does not have any notice to the effect that it is the subject
or potential subject of any liability that could reasonably be expected to
result in any Material Adverse Effect.
     4.6 Payment of Taxes. All tax returns and reports of Borrower required to
be filed have been timely filed, and all taxes, assessments, fees and other
governmental charges upon Borrower and upon its properties, assets, income and
franchises that are due and payable have been paid when due and payable or are
being contested in good faith by appropriate proceedings and appropriate
reserves therefore have been established in accordance with GAAP. Except as set
forth in Schedule 6, as of the date this Agreement, no United States income tax
return of Borrower is under audit. No tax liens have been filed and no claims
(except as otherwise permitted by subsection 5.6) are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
Borrower in respect of any taxes or other governmental charges are in accordance
with GAAP.
     4.7 Employee Benefit Plans. Borrower is in compliance in all material
respects with all applicable provisions of ERISA, the IRC and all other
applicable laws

13



--------------------------------------------------------------------------------



 



and the regulations and interpretations thereof with respect to all Employee
Benefit Plans. No material liability has been incurred by Borrower, which
remains unsatisfied for any funding obligation, taxes or penalties with respect
to any Employee Benefit Plan.
     4.8 Intellectual Property. Borrower is licensed to use or otherwise has the
right to use, all Intellectual Property used in or necessary for the conduct of
its business as currently conducted.
     4.9 Broker’s Fees. No broker’s or finder’s fee or commission will be
payable with respect to any of the transactions contemplated hereby and Borrower
represents and warrants that it has not retained any brokers or agents that are
due a commission or finder’s fee with respect to this transaction with Lender.
     4.10 Environmental Compliance. Borrower has been and is currently in
compliance with all applicable Environmental Laws, including obtaining and
maintaining in effect all permits, licenses or other authorizations required by
applicable Environmental Laws. There are no claims, liabilities, investigations,
litigation, administrative proceedings, whether pending or threatened, or
judgments or orders relating to any Hazardous Materials asserted or, to the best
knowledge of Borrower, threatened against Borrower or relating to any real
property currently or formerly owned, leased or operated by Borrower.
     4.11 Disclosure. No representation, warranty or statement contained in this
Agreement, the financial statements, the other Loan Documents, or any other
document, certificate or written statement furnished to Lender by or on behalf
of Borrower for use in connection with the Loan Documents contains any untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. The
projections contained in such materials are based upon good faith estimates and
assumptions believed by such Persons to be reasonable at the time made. There is
no material fact known to Borrower that has had or will have a Material Adverse
Effect and that has not been disclosed herein or in such other documents,
certificates and statements furnished to Lender for use in connection with the
transactions contemplated hereby.
     4.12 Insurance. Borrower maintains adequate insurance policies for public
liability, workers compensation, employee benefit liability, fidelity liability,
directors’ and officers’ liability, errors and omissions, property damage for
its business and properties, product liability, and business interruption in
amounts customarily carried or maintained by Persons of established reputation
engaged in similar businesses. Such policies are in full force and effect. No
notice of cancellation has been received with respect to such policies and
Borrower is in compliance with all conditions contained in such policies.
     4.13 Compliance with Laws.
          (A) Borrower is neither (a) in violation of any law, ordinance, rule,
regulation, order, policy, guideline or other requirement of any domestic or
foreign government, regulator, or any instrumentality or agency thereof, having
jurisdiction over

14



--------------------------------------------------------------------------------



 



the conduct of its business or the ownership of its properties, including,
without limitation, any violation relating to any use, release, storage,
transport or disposal of any hazardous material, nor (b) has failed to obtain
any consent, order, license, validation, approval or permit from any such
government, regulator, instrumentality or agency, which violation or failure
would subject such Borrower, or any of its respective officers to criminal,
civil, or administrative liability or individually or in the aggregate with all
such violations and failures have a Material Adverse Effect and no such
violation or failure has been alleged, nor (c) in violation of any Securities
and Exchange Commission (SEC) rule or regulation. Borrower further represents
and warrants that it is in full compliance with all SEC reporting requirements
and applicable regulations.
          (B) First Life America (i) has a legitimate certificate of authority
from the Kansas Department of Insurance, (ii) is not listed in the Kansas
Department of Insurance Rehabilitation and Liquidation records or comparable
records of any other State as having any outstanding issues, (iii) is not
subject to any investigation, complaint or corrective action, including, but not
limited to, probation, rehabilitation or liquidation, by any division of the
Kansas Department of Insurance or comparable agency or department of any other
State (except those complaints or actions resulting in the ordinary course of
business and which, if adversely determined, could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect), and
(iv) is current in submitting necessary reports and fees.
          (C) TIC (i) has a legitimate certificate of authority from the
Missouri Department of Insurance, (ii) is not listed in the Missouri Department
of Insurance’s Rehabilitation and Liquidation records or comparable records of
any other State as having any outstanding issues, (iii) is not subject to any
investigation, complaint or corrective action, including, but not limited to,
probation, rehabilitation or liquidation, by any division of the Missouri
Department of Insurance or comparable agency or department of any other State
(except those complaints or actions resulting in the ordinary course of business
and which, if adversely determined, could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect), and (iv) is current
in submitting necessary reports and fees.
     4.14 Subsidiaries. Deleted
     4.15 Employee Matters.
          (A) General. Except as set forth on Schedule 7, there are no strikes,
slowdowns, work stoppages or controversies pending or, to the best knowledge of
each Borrower after due inquiry, threatened between either Borrower or any of
its Subsidiaries, including, but not limited to First Life America, and their
respective employees, other than employee grievances arising in the ordinary
course of business which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
          (B) Employment Agreements. Set forth on Schedule 8 is a complete and
correct list of all employment agreements of each Pledged Company (collectively,
the “Employment Agreements”).

15



--------------------------------------------------------------------------------



 



     4.16 No Defualt. No Default or Event of Default has occurred or is
continuing.
     4.17 First Priority. Borrower represents and warrants that it is the lawful
owner of one hundred percent (100%) of all issued and outstanding shares of
stock of First Life America, and that upon completion of the Acquisition,
Borrower will be the lawful owner of one hundred percent (100%) of all issued
and outstanding share of stock of Delta Plus, TIC, and MGA-TIC. Borrower further
represents and warrants that Lender has a first priority security interest in
the Collateral to secure Borrower’s Obligations pursuant to this Agreement and
the Note. Borrower represents and warrants that it will execute any and all
documents necessary, as requested by Lender, to perfect Lender’s first priority
security interest in the Collateral as set forth in the Security Agreements.
     4.18 Subsidiary and Affiliate Arrangements. Other than as set forth on
Schedule 9 and as a result of this Agreement between parent Borrower and
subsidiary Lender, no Pledged Company is a party to any transaction with or for
the benefit of or obligated to make any other payment or transfer of assets to
or for the benefit of (including, without limitation, to distribute by cash,
assets, salary, consulting fees, dividends, loans, payment in kind, or other
such distribution) directly or indirectly to Borrower or any of its
Subsidiaries, including, but not limited to, First Life America, or any of such
Subsidiary’s or First Life America’s owners, partners, principals, directors,
officers, spouses, guarantors or affiliates.
SECTION 5. AFFIRMATIVE COVENANTS. Borrower covenants and agrees that, so long as
the Commitment shall be in effect and until payment and satisfaction in full of
all Obligations, unless Lender shall otherwise give its prior written consent,
Borrower shall perform all covenants in this Section 5.
     5.1 Completion of Acquisition; Addition of Co-Borrowers; Stock Pledge as
Security.
          (A) Borrower shall complete the Acquisition through the execution of
all relevant documents, the performance of any related conditions precedent, and
securing any and all required regulatory approvals in a timely manner. In no
instance shall said completion of Acquisition occur any later than 180 days from
the date of this Agreement;
          (B) Immediately upon completion of the Acquisition, Delta Plus and
MGA-TIC shall be considered Co-Borrowers for purposes of this Agreement, the
Note, and all Loan Documents, and, no later than 5 business days following
completion of the Acquisition, Co-Borrowers shall execute the Note, and Borrower
and Co-Borrowers shall execute any additional documents Lender may require to
reflect Co-Borrowers’ status and obligations with respect to this Agreement, the
Note, and Loan Documents;
          (C) Immediately upon completion of the Acquisition, and in any event
no later than 5 business days following completion of the Acquisition, Borrower
and Co-Borrowers shall execute a Stock Pledge and Security Agreement wherein one
hundred

16



--------------------------------------------------------------------------------



 



percent (100%) of the stock of Delta Plus, one hundred percent (100%) of the
stock of TIC, and one hundred percent (100%) of the stock of MGA-TIC shall be
pledged as security for the Loan.
     5.2 Financial Statements and Other Reports. Borrower will maintain, and
cause each of the Pledged Companies to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in conformity with GAAP. Borrower
will deliver or cause to be delivered to Lender the financial statements and
other reports described below.
          (A) Year-End Financials. As soon as available, and in any event not
later than ninety (90) days after the end of each Fiscal Year, Borrower will
deliver or cause to be delivered to Lender: (1) the consolidated balance sheet
of Borrower and its consolidated Subsidiaries, as at the end of such year and
the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Year; (2) a report with respect to the consolidated
financial statements from a firm of independent certified public accountants
selected by Borrower and acceptable to Lender, which report shall be unqualified
and shall state that (a) such consolidated financial statements present fairly
the consolidated financial position of Borrower and its consolidated
Subsidiaries as of the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP and (b) that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards; and (3) copies of the consolidating financial statements of
(i) Borrower and its consolidated Subsidiaries, including (a) consolidating
balance sheets as at the end of such Fiscal Year showing intercompany
eliminations and (b) related consolidating statements of income showing
intercompany eliminations.
          (B) Quarterly Financials. As soon as available, and in any event
within thirty (30) days after the end of the first three quarters of each fiscal
year, Borrower will deliver to Lender Borrower’s consolidated balance sheets and
statements of income, stockholders equity and cash flows as at the end of and
for such quarter.
          (C) Accountants’ Reports. Promptly upon receipt thereof, Borrower will
deliver copies of all significant reports submitted to Borrower by independent
public accountants in connection with each annual, interim or special audit of
the financial statements of the Pledged Companies made by such accountants,
including the comment letter submitted by such accountants to management in
connection with their annual audit.
          (D) Compliance Certificate. Together with the delivery of each set of
financial statements referenced in subpart (A) and (B) of this subsection 5.2,
Borrower will deliver a Compliance Certificate.
          (E) Government Notices. Borrower shall (i) deliver to Lender promptly
after receipt copies of all notices, requests, subpoenas, inquiries or other
writings received from any governmental, regulatory or judicial entity or agency
concerning any matter including, but not limited to, any Employee Benefit Plan
of Borrower or any

17



--------------------------------------------------------------------------------



 



ERISA Affiliates thereof, the violation or alleged violation of any
Environmental Laws by Borrower, the storage, use or disposal of any hazardous
material by Borrower, the violation or alleged violation of any law by Borrower,
or Borrower’s payment or non-payment of any taxes including any tax audit and
(ii) deliver to Lender promptly after receipt copies of all notices, requests,
subpoenas, inquiries or other writings received from any governmental,
regulatory or judicial entity or agency concerning any matter including, but not
limited to, any Employee Benefit Plan by First Life America, Delta Plus, TIC,
MGA-TIC, or any ERISA Affiliates thereof, the violation or alleged violation of
any Environmental Laws by First Life America, Delta Plus, TIC, or MGA-TIC, the
storage, use or disposal of any hazardous material by First Life America, Delta
Plus, TIC, or MGA-TIC, the violation or alleged violation of any law by First
Life America, Delta Plus, TIC, or MGA-TIC, or First Life America’s, Delta Plus’,
TIC’s or MGA-TIC’s payment or non-payment of any taxes including any tax audit,
to the extent any such notices, requests, subpoenas, inquiries or other writings
received by First Life America, Delta Plus, TIC or MGA-TIC could reasonably be
expected to have a Material Adverse Effect.
          (F) Notice of Default. Borrower agrees that it shall immediately
provide notice to Lender of any of the following events or conditions that it
has knowledge of: (1) any condition or event that constitutes an Event of
Default or Default; (2) any notice of default that any Person has given to
Borrower, First Life America, Delta Plus, TIC or MGA-TIC, or any other action
taken with respect to a claimed default; (3) any termination for any reason of a
Material Agency Agreement or (4) any Material Adverse Effect. Said notice shall
be given to Lender within five (5) business days after any officer of Borrower,
First Life America, Delta Plus, TIC, or MGA-TIC obtains knowledge of the
aforesaid events or conditions, and shall include a certificate of its chief
executive officer specifying the nature and period of existence of such
condition or event and what action Borrower, First Life America, Delta Plus,
TIC, or MGA-TIC has taken, is taking and proposes to take with respect thereto.
          (G) Litigation. Promptly upon (but in any event within five
(5) business days after) any officer of Borrower, First Life America, Delta
Plus, TIC, or MGA-TIC, or any Subsidiary thereof obtaining knowledge of (1) the
institution of any material action, suit, proceeding, governmental or regulatory
investigation or arbitration against or affecting Borrower, First Life America,
Delta Plus, TIC, or MGA-TIC, or any Subsidiary thereof or any property or assets
of Borrower, First Life America, Delta Plus, TIC, or MGA-TIC, or any Subsidiary
thereof not previously disclosed by Borrower to Lender or (2) any material
development in any action, suit, proceeding, governmental or regulatory
investigation or arbitration at any time pending against or affecting Borrower,
First Life America, Delta Plus, TIC, or MGA-TIC, or any Subsidiary thereof or
any property or assets of Borrower, First Life America, Delta Plus, TIC, or
MGA-TIC, or any Subsidiary thereof which could reasonably be expected to have a
Material Adverse Effect, Borrower will promptly give notice thereof to Lender
and provide such other information as may be reasonably available to it to
enable Lender and its counsel to evaluate such matter.
          (H) Reports. Upon Lender’s written request, Borrower agrees promptly
to furnish to Lender any non-privileged documents and reports including, but not
limited

18



--------------------------------------------------------------------------------



 



to, a copy of Borrower’s, First Life America’s, Delta Plus’, TIC’s and MGA-TIC’s
production reports, third party company commission statements, and other
commission reports or similar information, records or data indicating First Life
America’s, Delta Plus’, TIC’s and MGA-TIC’s current or past commission volume or
revenues with respect to insurance policies produced by or through Borrower,
First Life America, Delta Plus, TIC and MGA-TIC, and all commissions paid and to
be paid by Insurance Entities to First Life America, Delta Plus, TIC and MGA-TIC
with a certificate signed by an officer of Borrower, First Life America, Delta
Plus, TIC, and MGA-TIC, as applicable, dated the date of such report, verifying,
warranting and attesting to Lender the accuracy and veracity of such report. All
of such information, reports and statements shall be provided by Borrower to
Lender within twenty-one (21) calendar days of Lender’s written request.
          (I) Other Information. With reasonable promptness, Borrower will
deliver (1) notice of any change in the information set forth in Schedules 9 and
9, and (2) such other information, reports, contracts, invoices and data with
respect to Borrower, First Life America, Delta Plus, TIC, MGA-TIC, or any
Subsidiary as Lender may request from time to time.
          (J) Public Filings. Within one (1) business day after the filing or
release thereof, Borrower will deliver a copy of each registration statement
(and amendment and supplement thereto), report, press release, prospectus, proxy
statement or other filing or disclosure made with any securities commission,
exchange or association or under the Securities Act of 1933, the Securities
Exchange Act of 1934, any related laws or regulations or any comparable state
acts, laws or regulations relating to any of them or any of its Subsidiaries.
     5.3 Access to Accountants and Management. Borrower authorizes Lender to
discuss the financial condition and financial statements of Borrower or any
Pledged Company with such party’s independent public accountants upon reasonable
notice to Borrower of its intention to do so, and authorizes such accountants to
respond to all of Lender’s inquiries. Lender may confer with the management of
Borrower directly regarding the foregoing.
     5.4 Inspection. Borrower shall permit Lender and any authorized
representatives designated by Lender to visit and inspect any of the properties
of any Pledged Company, including their financial and accounting records, and in
conjunction with such inspection, to make copies and take extracts therefrom,
and to discuss their affairs, finances and business with their officers and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably requested.
     5.5 Corporate Existence. Borrower shall, and shall cause each Pledged
Company to, at all times preserve and keep in full force and effect its
corporate or other existence and all rights and franchises material to its
business. Borrower will promptly notify Lender of any change in such Borrower’s
or a Pledged Company’s ownership or corporate structure.

19



--------------------------------------------------------------------------------



 



     5.6 Payment of Taxes. Borrower shall, and shall cause the Pledged
Companies, to pay all taxes, assessments and other governmental charges imposed
upon it or any of its properties or assets or with respect to any of its
franchises, business, income or property before any penalty accrues thereon;
provided, however, that no such tax need be paid if such Person is contesting
same in good faith by appropriate proceedings promptly instituted and diligently
conducted and if such Person has established appropriate reserves as shall be
required in conformity with GAAP.
     5.7 Maintenance of Properties; Intellectual Property; Insurance. Borrower
shall maintain or cause to be maintained (A) in good repair, working order and
condition all material properties used in the business of Borrower and will make
or cause to be made all appropriate repairs, renewals and replacements thereof,
(B) in full force and effect all licenses and other rights to use all
Intellectual Property used or necessary for the conduct of the Pledged Companies
business, and (C) with financially sound and reputable insurers, public
liability insurance, workers compensation, employee benefit liability insurance,
fidelity insurance, business interruption insurance, errors and omissions
insurance, directors’ and officers’ liability insurance, and property damage
insurance with respect to the Pledged Companies business and properties against
loss or damage of the kinds customarily carried or maintained by Persons of
established reputation engaged in similar businesses and in amounts acceptable
to Lender.
     5.8 Compliance with Laws.
          (A) General. Borrower shall, and shall cause the Pledged Companies, to
comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority as now in effect and which may be imposed
in the future in all jurisdictions in which Borrower, or the Pledged Companies
now do business or may hereafter be doing business, other than noncompliance
that would not have a Material Adverse Effect.
          (B) First Life America. In addition to the foregoing, Borrower shall
cause First Life America (i) to maintain in good standing a certificate of
authority from the Kansas Department of Insurance and comparable agency or
department of any other State, (ii) to not be listed in the Kansas Department of
Insurance Rehabilitation and Liquidation records or comparable records of any
other State as having any outstanding issues, (iii) to not be subject to any
investigation, complaint or corrective action, including, but not limited to,
probation, rehabilitation or liquidation, by any division of the Kansas
Department of Insurance or comparable agency or department of any other State
(except those complaints or actions resulting in the ordinary course of business
and which, if adversely determined, could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect), (iv) to remain
current in submitting necessary reports and fees, except to the extent a failure
to submit necessary reports and fees would not be reasonably expected to have a
Material Adverse Effect, and (v) any assignments or other transactions shall be
subject to the terms of this Agreement and in accordance with applicable law.
          (C) TIC. In addition to the foregoing, and upon completion of the
Acquisition, Borrower shall cause TIC (i) to maintain in good standing a
certificate of

20



--------------------------------------------------------------------------------



 



authority from the Missouri Department of Insurance and comparable agency or
department of any other State, (ii) to not be listed in the Missouri Department
of Insurance Rehabilitation and Liquidation records or comparable records of any
other State as having any outstanding issues, (iii) to not be subject to any
investigation, complaint or corrective action, including, but not limited to,
probation, rehabilitation or liquidation, by any division of the Missouri
Department of Insurance or comparable agency or department of any other State
(except those complaints or actions resulting in the ordinary course of business
and which, if adversely determined, could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect), and (iv) to remain
current in submitting necessary reports and fees, except to the extent a failure
to submit necessary reports and fees would not be reasonably expected to have a
Material Adverse Effect, and (v) any assignments or other transactions shall be
subject to the terms of this Agreement and in accordance with applicable law.
     5.9 Further Assurances. Borrower shall, and shall cause First Life America
and each Subsidiary Pledged Company to, from time to time, execute such
statements, documents, agreements, reports and other documents or deliver to
Lender such other documents as Lender at any time may reasonably request to
implement the provisions of the Loan Documents.
     5.10 Use of Proceeds and Margin Security. The proceeds of the Loan shall be
used for proper business purposes consistent with all applicable laws, statutes,
rules and regulations. No portion of the proceeds of the Loan shall be used by
Borrower or First Life America or any Subsidiary for the purpose of purchasing
or carrying margin stock within the meaning of Regulation U, or in any manner
that might cause the borrowing, the application of such proceeds, or the
transactions contemplated hereby or by the other Loan Documents to violate
Regulation T, Regulation U or Regulation X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the Securities Exchange
Act of 1934 or the rules and regulations thereunder.
     5.11 First Priority. Borrower shall take all action necessary to ensure
that Lender maintains a first priority security interest in the Collateral to
secure Borrower’s Obligations pursuant to this Agreement and the Note.
     5.12 Protection of Collateral. In the event that the aggregate gross
written premiums of Borrower, First Life America, and TIC in any calendar month
are less that [75%] of the mean average of the aggregate gross written premiums
of Borrower and First Life America and TIC respectively, for the three preceding
calendar months then, upon request by Lender, Borrower shall within ten
(10) calendar days enter into an agreement with a consultant approved by Lender
pursuant to which Borrower agrees to conduct specified corrective activities
each month as directed by the consultant. Borrower acknowledges that if any such
agreement is required, neither Lender nor Lender’s approved consultant
guarantees the efficacy of such arrangement in preserving or increasing the
value of Borrower’s or First Life America’s or TIC’s business or assets.
Furthermore, any remedies exercised by Lender pursuant to this paragraph shall
not be construed as a waiver by Lender of any other rights or remedies it may
have pursuant to this Agreement or any other Loan Document or under

21



--------------------------------------------------------------------------------



 



applicable law or in equity. The cost of such consultant shall be paid by
Borrower from Borrowers’ revenues; provided, however, if Borrowers’ revenues are
insufficient to pay for such consultant, the cost shall initially be paid by
Lender and shall be reimbursed by Borrower upon demand, with interest from the
date of each payment by Lender until reimbursed at the rate applicable to the
Loans under subsection 2.2(A) hereof. In the event Borrower are required to
retain a consultant pursuant to this subsection 5.12, Lender shall deliver to
Borrower a list of three prospective consultants. Borrower shall select one of
such consultants and such consultant shall be deemed approved by Lender.
     5.13 Board Observer. Deleted
SECTION 6. NEGATIVE COVENANTS. Borrower covenants and agrees as to the Pledged
Companies only, that, so long as the Commitment shall be in effect and until
payment in full of all Obligations, unless Borrower receives the prior written
consent of Lender, Borrower shall not permit any Pledged Company to:
     6.1 Indebtedness and Liabilities. Directly or indirectly create, incur,
assume, guaranty, or otherwise become or remain directly or indirectly liable,
on a fixed or contingent basis, with respect to any Indebtedness except:
(a) Indebtedness (excluding Capital Leases) not to exceed $500,000 in the
aggregate at any time outstanding secured by purchase money Liens;
(b) Indebtedness under Capital Leases not to exceed $500,000 outstanding at any
time in the aggregate; and (c) Indebtedness existing as of the date of this
Agreement and identified on Schedule 4A and 4B. Except for Indebtedness
permitted in the preceding sentence, Borrower will not permit any of its
Subsidiaries to incur any Liabilities except for trade payables and normal
accruals in the ordinary course of business not yet due and payable or with
respect to which Borrower or its Subsidiaries are contesting in good faith the
amount or validity thereof by appropriate proceedings and then only to the
extent Borrower or its Subsidiary has established adequate reserves therefore,
if appropriate, under GAAP.
     6.2 Guaranties. Except for endorsements of instruments or items of payment
for collection in the ordinary course of business, guaranty, endorse, or
otherwise in any way become or be responsible for any obligations of any other
Person, whether directly or indirectly, including by agreement to purchase the
indebtedness of any other Person or through the purchase of goods, supplies or
services, or maintenance of working capital or other balance sheet covenants or
conditions, or by way of stock purchase, capital contribution, advance or loan
for the purpose of paying or discharging any indebtedness or obligation of such
other Person or otherwise.
     6.3 Transfers, Liens and Related Matters.
          (A) Transfers. Sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to any of the assets of
such Person, except that Borrower and its Subsidiaries may make Asset
Dispositions if all of the following conditions are met: (1) the market value of
assets sold or otherwise disposed of in any single transaction or series of
related transactions does not exceed $500,000 and the aggregate market value of
assets sold or otherwise disposed of in

22



--------------------------------------------------------------------------------



 



any Fiscal Year does not exceed $1,000,000; (2) the consideration received is at
least equal to the fair market value of such assets, as determined in good faith
by such Borrower’s or Subsidiary’s board of directors or other managing body;
(3) the sole consideration received is cash; and (4) no Default or Event of
Default shall then exist or result from such sale or other disposition.
          (B) Liens. Except for Permitted Encumbrances, directly or indirectly
create, incur, assume or permit to exist any Lien on or with respect to any of
the assets of such Person or any proceeds, income or profits therefrom, whether
now owned or hereafter acquired, that has any material adverse affect on
operations.
          (C) No Negative Pledges. Enter into or assume any agreement (other
than the Loan Documents) prohibiting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired.
     6.4 Investments and Loans. Make or permit to exist investments of any type
in or loans or advances to any other Person or commit to do any of the
foregoing, except: (a) Cash Equivalents; (b) capital contributions to First Life
America; (c) loans and advances to employees for moving, entertainment, travel
and other similar expenses; and investments and or loans required or desirable
that are done to maintain regulatory or statutory compliance and or are made in
the ordinary course of business.
     6.5 Restriction on Fundamental Changes. Without the prior written consent
of the Lender and other than as contemplated in this Agreement:
          (A) (i) Enter into any transaction of merger or consolidation;
(ii) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (iii) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock or other equity interests of any
of its Subsidiaries, whether now owned or hereafter acquired or (iv) issue any
additional capital stock or other equity interest or any warrants, options,
rights or securities convertible into or exchangeable for any capital stock or
other equity interest;
          (B) Other than as contemplated under this Agreement, acquire by
purchase or otherwise, all or any substantial part of the business or assets of,
or stock or other evidence of beneficial ownership of, any Person or a division
of any Person;
          (C) Modify or terminate (or intentionally give or provide cause for
any Insurance Entity to modify or terminate or take or omit any action or permit
any circumstance to occur or exist which, with the giving of notice or passage
of time, or both, would result in the modification, termination or cancellation
of, or would give to any Insurance Entity the right to modify, terminate or
cancel) one or more of its Material Agency Agreements, other than termination by
Borrower or a Subsidiary based on a breach or default by an Insurance Entity.
          (D) Terminate (or intentionally give or provide cause for any employee
of either Borrower or First Life America to terminate or take or omit to take
any action or

23



--------------------------------------------------------------------------------



 



permit any circumstance to occur or exist which, with the giving of notice or
passage of time, or both, would result in the termination or cancellation of, or
would give to any such employee the right to terminate or cancel) one or more of
the Employment Agreements, described in subsection 4.15(B), except any such
termination by Borrower or a Subsidiary based on a breach or default by an
employee.
     6.6 Transactions with Subsidiaries and Affiliates. Directly or indirectly,
enter into or permit to exist any transaction, other than transactions arising
in the normal and ordinary course of business, (including the purchase, sale or
exchange of property or the rendering of any service) with any Subsidiary or
Affiliate or with any officer, director or employee of any Subsidiary or
Affiliate, except for transactions (a) set forth on Schedule 9 or (b) previously
approved in writing by the Lender.
     6.7 Environmental Liabilities. (a) Violate any applicable Environmental
Law, except to the extent such violation could not be expected to have a
Material Adverse Effect; (b) dispose of any Hazardous Materials (except in
accordance with applicable law) into or onto or from, any real property owned,
leased or operated by Borrower, First Life America or any Subsidiary; or
(c) permit any Lien imposed pursuant to any Environmental Law to be imposed or
to remain on any real property owned, leased or operated by Borrower, First Life
America or any Subsidiary.
     6.8 Conduct of Business.
          (A) Enter into any contract, including but not limited to employment
contracts, consulting contracts, policy servicing and processing contracts,
underwriting contracts or claims processing contracts, which would involve
payment of amounts on an annual basis in excess of five percent (5%) of the
combined annual consolidated revenues for the preceding fiscal year (12 calendar
months) or amend any such contracts in any material manner, without Lender’s
prior written consent, which consent may be granted or withheld in the sole and
absolute discretion of the Lender.
          (B) Pay or make any dividend or distribution with respect to any of
its capital stock or equity, now or hereafter outstanding, or redeem, retire or
repurchase any thereof, or set aside any reserve or funds for or declare any of
the foregoing or enter into any transaction with or for the benefit of or make
any other payment or transfer of assets to or for the benefit of (including,
without limitation, to distribute by cash, assets, salary, consulting fees,
dividends, loans, payment in kind, or other such distribution) directly or
indirectly Borrower, or any of Borrower’s owners, partners, principals,
directors, officers, spouses, guarantors or Subsidiaries, with the exception of
consulting fees and/or servicing-related fees, loans, salaries or bonus
arrangements set forth in Schedule 8 or 9 hereto.
     6.9 Compliance with ERISA. Establish any new Employee Benefit Plan or amend
any existing Employee Benefit Plan if the liability or increased liability
resulting from such establishment or amendment could be reasonably expected to
have a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries
shall fail to establish, maintain and operate each Employee Benefit Plan in
compliance in all

24



--------------------------------------------------------------------------------



 



material respects with the provisions of ERISA, the IRC and all other applicable
laws and the regulations and interpretations thereof.
     6.10 Employee Compensation. Materially increase the cash and non-cash
compensation, including bonuses and other benefits, set forth in the Employment
Agreements and new employment agreements entered into after the date of this
Agreement, without Lender’s prior written consent, which consent shall not be
unreasonably withheld.
     6.11 Underwriting Guidelines. Amend, modify or deviate in any material
respect from the underwriting guidelines attached hereto as Exhibit ___.Need
FLAC and TIC Guidelines to attach.
     6.12 Principal Amount of Loans. Permit the aggregate outstanding principal
amount of the Loan, plus interest thereon, to exceed 65% of capital and
policyholders’ surplus (determined on a statutory accounting basis) of First
Life America at any time.
     6.13 Minimum Capital – First Life America. At any time permit the statutory
surplus, determined in accordance with statutory accounting practices
consistently applied, of First Life America to be below the minimum level
proscribed by regulation or statute in any state in which it is qualified and
authorized to do business.
     6.14 Minimum Capital – TIC. At any time permit the statutory surplus,
determined in accordance with statutory accounting practices consistently
applied, of TIC to be below the minimum level proscribed by regulation or
statute in any state in which it is qualified and authorized to do business..
     6.15 Equity Maintenance. At any time permit Borrower’s the Pledged
Companies’ consolidated Debt/Equity ratio to fall below 101% <400% per credit
policy or the Pledged Companies’ consolidated Debt/EBITDA ratio to fall below
108% <400% per credit policy.
     6.16 Subsidiaries. Deleted
     6.17 Fiscal Year. deleted
     6.18 Amendments.
          (A) Amend the certificate of incorporation, bylaws or other
organizational documents of any Pledged Company, except as provided in
Schedule 10;
          (B) Change the jurisdiction of domicile of any Pledged Company, its
form of organization or organizational identification number;
          (C) Enter into any agreement restricting the right of any Pledged
Company to make dividends, distributions or other payments to Borrower.

25



--------------------------------------------------------------------------------



 



SECTION 7. DEFAULT, RIGHTS AND REMEDIES
     7.1 Event of Default. “Event of Default” shall mean the occurrence or
existence of any one or more of the following:
          (A) Payment. (1) Failure of Borrower to make any payment of principal
of the Loan when due; or (2) failure to make any payment of interest or any
payment of the other Obligations when due and such failure shall not be cured
within five (5) business days following notice thereof; or
          (B) Default in Other Agreements. Failure of Borrower, First Life
America, or any Subsidiary to pay when due any principal or interest on any
Indebtedness (other than the Obligations) or breach or default of any such
Person with respect to any Indebtedness (other than the Obligations); if such
failure to pay, breach or default entitles the holder (with the giving of notice
or passage of time, or both) to cause such Indebtedness to become or be declared
due prior to its stated maturity; or
          (C) Breach of Certain Provisions. Failure of either Borrower to
perform or comply with any term or condition contained in subsections 5.1 (A),
(B), (C), 5.2(A), (B), (C), (D) or (F) or, 5.5, 5.6, 5.7, 5.8, 5.10, 5.12, or
contained in Section 6, and which failures are not cured to the satisfaction of
the Lender within five (5) days after notice duly given; or
          (D) Breach of Warranty. Any material representation, warranty,
certification or other statement made by Borrower or any Pledged Company in any
Loan Document or in any statement or certificate at any time given by such
Person (or any officer) in writing pursuant to or in connection with any Loan
Document is false in any material respect on the date made or deemed made; or
          (E) Other Defaults Under Loan Documents. Borrower or any Pledged
Company defaults in the performance of or compliance with any term contained in
this Agreement or the other Loan Documents, and such default is not remedied or
waived within twenty (20) days after receipt by Borrower of notice from Lender
of such default (other than occurrences described in other provisions of this
subsection 7.1 for which a different grace or cure period is specified or which
constitute immediate Events of Default); or
          (F) ERISA. Any of the following events shall occur:
               (1) The termination of any Employee Benefit Plan or the
institution by the Pension Benefit Guaranty Corporation (or any successor
agency) of proceedings for the involuntary termination of any Employee Benefit
Plan, in either case, by reason of, or that results or could result in, a
“material accumulated funding deficiency” under Section 412 of the IRC; or
               (2) Failure by the Borrower to make required contributions, in
accordance with the applicable provisions of ERISA, to each of the Employee
Benefit Plans hereafter established or assumed by it; or

26



--------------------------------------------------------------------------------



 



          (G) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court
enters a decree or order for relief with respect to Borrower or any Pledged
Company in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or (2) the continuance of any of
the following events for sixty (60) days unless dismissed or discharged: (a) an
involuntary case is commenced against Borrower or any Pledged Company under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or (b) a decree or order of a court for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any Pledged Company or over all or a substantial part of
their respective property, is entered; or (c) an interim receiver, trustee or
other custodian is appointed without the consent of Borrower or any Pledged
Company for all or a substantial part of the property of such Person; or
          (H) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) Borrower
or any Pledged Company commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case or to the
conversion of an involuntary case to a voluntary case under any such law or
consents to the appointment of or taking possession by a receiver, trustee or
other custodian for all or a substantial part of its property; or (2) Borrower
or any Pledged Company makes any assignment for the benefit of creditors; or
(3) the board of directors or similar managing Persons of Borrower or any
Pledged Company adopts any resolution or otherwise authorizes action to approve
any of the actions referred to in this subsection 7.1(H); and (4) any of the
actions referred to in this subsection 7.1(H) continue in existence for sixty
(60) days after being commenced unless dismissed or discharged; or
          (I) Liens. Deleted
          (J) Judgment and Attachments. Any final non-appealable money judgment,
writ or warrant of attachment, or similar process involving (1) an amount in any
individual case in excess of $500,000 or (2) an amount in the aggregate at any
time in excess of $750,000 (which, in either case, Borrower acknowledges is not
adequately covered by insurance and as to which the insurance company has
acknowledged coverage) is entered or filed against Borrower or any Pledged
Company or any of their respective assets and remains undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) days prior to the date of any proposed sale thereunder; or
          (K) Dissolution. Any final non-appealable order, judgment or decree is
entered against Borrower or any Pledged Company decreeing the dissolution or
split up of Borrower or any Pledged Company and such order remains undischarged
or unstayed for a period in excess of thirty (30) days; or
          (L) Solvency. Borrower or any Pledged Company admits in writing its
present or prospective inability to pay its debts as they become due; or
          (M) Injunction. Borrower or any Pledged Company is enjoined,
restrained or in any way prevented by the order of any court or any
administrative or

27



--------------------------------------------------------------------------------



 



regulatory agency from conducting all or any material part of its business and
such order continues for more than thirty (90) days, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect; or
          (N) Invalidity of any Loan Documents. Any of the Loan Documents for
any reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and effect or is declared to be null and
void, or any Lien granted under any Security Document ceases to be a valid and
perfected first priority Lien in favor of Lender or Borrower denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or
          (O) Material Adverse Change. Since the date of this Agreement, any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of First Life America, TIC or MGA-TIC shall
have been discovered or shall have occurred, or any event shall have occurred or
failed to occur, that has had or might have, either alone or in conjunction with
all other such changes, events and failures, a Material Adverse Effect; or
          (P) Licenses and Permits. The loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by
Borrower or any Pledged Company, if such loss, suspension, revocation or failure
to renew could reasonably be expected to have a Material Adverse Effect; or
          (Q) Forfeiture. There is filed against Borrower or any Pledged
Company, any civil or criminal action, suit or proceeding under any federal or
state racketeering statute (including, without limitation, the Racketeer
Influenced and Corrupt Organization Act of 1970), which action, suit or
proceeding (1) is not dismissed within one hundred twenty (120) days; and
(2) could reasonably be expected to have a Material Adverse Effect; or
          [(R) Change of Control Deleted
     7.2 Acceleration. Upon the occurrence of any Event of Default that is not
cured pursuant to the provisions contained in the foregoing subsection 7.1, all
Obligations shall automatically become immediately due and payable without
notice (including notice of intent to accelerate), presentment, demand, protest
or other requirements of any kind, all of which are hereby expressly waived by
Borrower, and the Commitment shall thereupon terminate. Upon the occurrence and
during the continuance of any other Event of Default, Lender may, by written
notice to Borrower, declare all or any portion of the Obligations to be, and the
same shall forthwith become, immediately due and payable without other notice
(including notice of intent to accelerate), presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Borrower, and the Commitment shall thereupon terminate, and such amount shall
become immediately due and payable without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Borrower.

28



--------------------------------------------------------------------------------



 



SECTION 8. ASSIGNMENT AND PARTICIPATION
     8.1 Assignments and Participations in the Loan.
          (A) Lender may assign all or any portion of its rights and delegate
all or any portion of its obligations under this Agreement in whole or in part
to another Person without the consent of Borrower. In the case of an assignment
authorized under this subsection 8.1, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would if it
were a Lender hereunder, including but not limited to the obligations of
confidentiality set forth in subsection 9.20, and the assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitment and the
Loans or assigned portion thereof. Borrower hereby acknowledges and agrees that
any assignment will give rise to a direct obligation of Borrower to the assignee
and that the assignee shall be considered to be a “Lender”.
          (B) Lender may sell participations in all or any part of the Loan and
other Obligations to another Person; provided, that any such participation shall
be in a minimum amount of $500,000, and provided, further, that all amounts
payable by Borrower hereunder shall be determined as if Lender had not sold such
participation. Borrower hereby acknowledges and agrees that any participation
will give rise to a direct obligation of Borrower to the participant, and the
participant under each participation shall for purposes of subsections 2.6, 8.2,
9.2 and 9.20 be considered to be a “Lender”.
          (C) Lender may furnish any information concerning Borrower or any
Pledged Company in the possession of Lender from time to time to assignees and
participants (including prospective assignees and participants), provided, that
such assignees and participants (including prospective assignees and
participants) agree to be bound by the confidentiality restrictions of
subsection 9.20.
          (D) Notwithstanding any other provision set forth in this Agreement,
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Loan owing to it
and the Note held by it in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System).
     8.2 Set Off and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
Lender is hereby authorized by Borrower at any time or from time to time,
without notice to Borrower or to any other Person to set off and to appropriate
and to apply any and all (A) balances held by Lender or any of its affiliates at
any of their offices for the account of Borrower (regardless of whether such
balances are then due to Borrower), and (B) other property at any time held or
owing by Lender or any of its affiliates to or for the credit or for the account
of Borrower against and on account of any of the Obligations which are not paid
when due.
SECTION 9. MISCELLANEOUS

29



--------------------------------------------------------------------------------



 



     9.1 Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to promptly pay all
fees, costs and expenses incurred by Lender in connection with any matters
contemplated by or arising out of this Agreement or the other Loan Documents
including the following, and all such fees, costs and expenses shall be part of
the Obligations, payable on demand: (a) fees, costs and expenses (including
reasonable attorneys’ fees, allocated costs of internal counsel and fees of
environmental consultants, accountants and other professionals retained by
Lender) incurred in connection with the examination, review, due diligence
investigation, documentation and closing of the financing arrangements evidenced
by the Loan Documents; (b) fees, costs and expenses (including reasonable
attorneys’ fees, allocated costs of internal counsel and fees of environmental
consultants, accountants and other professionals retained by Lender) incurred in
connection with the review, negotiation, preparation, documentation, execution
and administration of the Loan Documents, the Loans and any amendments, waivers,
consents, forbearances and other modifications relating thereto; (c) fees, costs
and expenses incurred by Lender in creating, perfecting and maintaining
perfection of Liens in favor of Lender, to the extent any such Liens may from
time to time be granted by Borrower, First Life America or any Subsidiary;
(d) fees, costs and expenses incurred by Lender in connection with forwarding to
Borrower the proceeds of the Loan including Lender’s wire transfer fees; and
(e) fees, costs and expenses (including reasonable attorneys’ fees and allocated
costs of internal counsel) of Lender and costs of settlement incurred in
collecting upon or enforcing rights under this Agreement or the other Loan
Documents or to collect any payments due from Borrower under this Agreement or
any other Loan Document or incurred in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement, whether
in the nature of a “workout” or in connection with any insolvency or bankruptcy
proceedings or otherwise.
     9.2 Indemnity. In addition to the payment of expenses pursuant to
subsection 9.1, whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to indemnify, pay and hold Lender and any holder of
the Note and the officers, directors, employees, agents, consultants, auditors,
affiliates and attorneys of, and Persons engaged by, Lender (collectively called
the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitee shall be designated a party thereto)
that may be imposed on, incurred by, or asserted against that Indemnitee, in any
manner relating to or arising out of this Agreement or the other Loan Documents,
the consummation of the transactions contemplated by this Agreement, the
statements contained in the commitment letters, if any, delivered by Lender,
Lender’s agreement to make the Loans hereunder, the use or intended use of the
proceeds of the Loans or the exercise of any right or remedy hereunder or under
the other Loan Documents (the “Indemnified Liabilities”); provided that Borrower
shall have no obligation to an Indemnitee hereunder with respect to Indemnified
Liabilities arising

30



--------------------------------------------------------------------------------



 



from the gross negligence or willful misconduct of that Indemnitee as determined
by a court of competent jurisdiction.
     9.3 Amendments and Waivers.
          (A) Except as otherwise provided herein, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, or consent to any departure by Borrower or any Pledged Company
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender.
          (B) Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.
          (C) No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances.
     9.4 Notices. Unless otherwise specifically provided herein, all notices
shall be in writing addressed to the respective party as set forth below and may
be personally served, telecopied or sent by overnight courier service or United
States mail and shall be deemed to have been given: (a) if delivered in person,
when delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a business day before 4:00 p.m. Kansas time (Central Time Zone)
or, if not, on the next succeeding business day; (c) if delivered by overnight
courier, the next succeeding business day after delivery to such courier
properly addressed; or (d) if by U.S. mail, four (4) business days after
depositing in the United States mail, with postage prepaid and properly
addressed;

         
 
  if to Borrower:   Brooke Capital Corporation
 
      10950 Grandview Drive
 
      Overland Park, Kansas 66210
 
      Attn: Kyle Garst, President & CEO
 
      kyle.garst@brookeagent.com
 
      Telephone No.: 913.661.0123, ext. 508
 
      Telecopy No.:                     
 
       
 
  with a copy to:                                           
 
                                              
 
                                              
 
      Attn:                                 
 
      Telecopy No.                     
 
       
 
  if to Lender:   Brooke Capital Advisors
 
      8500 College Boulevard
 
      Overland Park, Kansas 66210
 
      Attn: Mike Hess, President & CEO
 
      mikehess@brookecorp.com
 
      Telephone No.: 913.383.9700, ext. 4566
 
      Telecopy No.                     

31



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Colodny Fass Talenfeld
 
      Karlinsky & Abate, PA
 
      100 S.E. 3rd Ave., 23rd Floor
 
      Fort Lauderdale, FL 33394
 
      Attn: Mike Colodny, Esq.
 
      mcolodny@cftlaw.com
 
      Telephone No.: 954.492.4010
 
      Telecopy No.: 954.492.1144

or to such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this subsection
9.4.
     9.5 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder. Notwithstanding
anything in this Agreement or implied by law to the contrary, the agreements of
Borrower set forth in subsections 2.5, 2.6, 9.1 and 9.2 shall survive the
payment of the Obligations and the termination of this Agreement.
     9.6 Indulgence Not Waiver. No failure or delay on the part of Lender, or
any holder of any Note in the exercise of any power, right or privilege
hereunder or under the Loan Documents shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege. The rights in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other remedies provided by law.
     9.7 Marshaling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that
Borrower makes a payment or payments to Lender or Lender exercises its rights of
setoff, and such payment or payments or the proceeds of such setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all rights and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.
     9.8 ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR

32



--------------------------------------------------------------------------------



 



DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.
     9.9 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.
     9.10 Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement or the other
Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement
or the other Loan Documents or of such provision or obligation in any other
jurisdiction.
     9.11 Headings. Section and subsection headings and the table of contents in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose or be given any
substantive effect.
     9.12 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
KANSAS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     9.13 CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF KANSAS AND IRREVOCABLY
AGREES THAT, UNLESS WAIVED BY LENDER IN WRITING, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, INCLUDING ALL CLAIMS AND ACTIONS AGAINST LENDER, SHALL BE LITIGATED
IN SUCH COURTS. BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT, THE NOTE, THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS.
     9.14 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
except that Borrower shall not assign its rights or obligations hereunder
without the prior written consent of Lender.

33



--------------------------------------------------------------------------------



 



     9.15 No Fiduciary Relationship; Limitation of Liabilities.
          (A) No provision in this Agreement or in any of the other Loan
Documents and no course of dealing between the parties shall be deemed to create
any fiduciary duty by Lender to Borrower, First Life America or any Subsidiary.
          (B) Lender is a wholly-owned subsidiary of Borrower. Notwithstanding
Borrower’s and Lender’s parent-subsidiary relationship to each other, both agree
and acknowledge that the transaction contemplated by this Agreement, the Note,
and all other Loan Documents was negotiated in good faith and at arm’s length,
and is in both Borrower’s and Lender’s best interests. Further, Borrower and
Lender agree and acknowledge that they were separately represented by
independent counsel in the negotiation of this transaction.
          (C) Neither Lender nor any affiliate, officer, director, shareholder,
employee, attorney, or agent of Lender shall have any liability with respect to,
and Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by Borrower in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Borrower hereby waives, releases, and agrees not to sue Lender or any of
Lender’s affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the transactions
contemplated by the other Loan Documents.
     9.16 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE THEIR RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS. BORROWER AND LENDER ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND LENDER FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
     9.17 Construction. Borrower and Lender acknowledge that they have had the
benefit of legal counsel of its own choice and have been afforded an opportunity
to review this Agreement and the other Loan Documents with their legal counsel
and that this Agreement and the other Loan Documents shall be construed as if
jointly drafted by Borrower and Lender.
     9.18 Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and

34



--------------------------------------------------------------------------------



 



by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto. Delivery of an executed counterpart of a signature
page to this Agreement, to any amendments, waivers, consents or supplements, or
to any other Loan Document by telecopier shall be as effective as delivery of a
manually executed counterpart thereof.
     9.19 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrowers, any of their Affiliates, any of their respective
shareholders or any other Person.
     9.20 Confidentiality.
          (A) Each of the parties hereto (each, a “Receiving Party”) agrees to
treat any non-public information (“Confidential Information”) disclosed by one
or more of the other parties hereto (the “Disclosing Party”) as confidential in
accordance with the provisions of this subsection 9.20. The term “Confidential
Information” does not include information which (i) was or becomes generally
available to the public other than as a result of a disclosure by a Receiving
Party or its Subsidiaries or affiliates in violation of this subsection 9.20,
(ii) was or becomes available to the Receiving Party on a non- confidential
basis from a source other than the Disclosing Party, (iii) is independently
developed by the Receiving Party or (iv) is disclosed by the Disclosing Party to
a third party without confidentiality restrictions similar to those set forth in
this subsection 9.20.
          (B) Each Receiving Party hereby agrees that the Confidential
Information will be used solely for the purpose of the transactions contemplated
by this Agreement and that such Confidential Information will not be disclosed
to anyone else; provided, however, that (i) any of such information may be
disclosed to the Receiving Party’s Subsidiaries or affiliates who need to know
such information for the purpose of effecting the transactions contemplated by
this Agreement (it being understood that such Subsidiaries or affiliates shall
be directed to treat such information confidentially), and (b) any disclosure of
such Confidential Information may be made to which the Disclosing Party consents
in writing. In addition, Confidential Information may, without breach hereof, be
disclosed as required by law or pursuant to a request of a court of competent
jurisdiction or government agency, provided that the Receiving Party, reasonably
promptly after it gains knowledge thereof, gives the Disclosing Party written
notice of such disclosure of Confidential Information, and provided further that
the Receiving Party does not oppose the Disclosing Party’s efforts to obtain an
adequate protective order for such Confidential Information.
     9.21 Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the terms of the Patriot Act. As used above,
“Patriot Act” means the Uniting and Strengthening

35



--------------------------------------------------------------------------------



 



America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, as amended.
     9.22 OFAC. Borrower shall (a) ensure, and cause its Subsidiaries to ensure,
that neither Borrower nor any Subsidiary or Affiliate is or shall be a Person
with whom or which Lender is restricted from doing business under
(i) regulations of the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) including, without limitation, any Person
listed on the Specifically Designated Nationals and Blocked Person List
maintained by OFAC (or any similar list maintained by OFAC, collectively, the
“OFAC List”), or (ii) any similar regulations, statutes, laws, lists, or
executive orders established or promulgated by the United States government or
any agency thereof (the regulations, statutes, laws, lists and executive orders
referred to in clauses (i) and (ii) above are collectively referred to as the
“Regulations”); (b) not use or permit the use of the proceeds of the Loan in a
manner that would violate any Regulations; and (c) not, directly or indirectly,
conduct any business with or engage in any transaction with any Person named on
the OFAC List, any Person included in, owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship, or services of any kind
to, or otherwise associated with, any Person named on the OFAC List, or any
other Person with whom Borrower is restricted from doing business under any
Regulations. If Borrower obtains any actual knowledge or receives any written
notice that Borrower, any of its Affiliates or any of its Subsidiaries is named
on the OFAC List (an “OFAC Event”), Borrower shall (i) promptly give written
notice to Lender of such OFAC Event and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC List is located within the jurisdiction of the United States of America),
including the Regulations, and Borrower hereby authorizes and consents to Lender
taking any and all steps Lender deems necessary, in Lender’s sole discretion, to
avoid violation of all applicable laws with respect to any such OFAC Event,
including the requirements of the Regulations (including the freezing and/or
blocking of assets and reporting such action to OFAC).
     WITNESS the due execution of this Agreement by the respective duly
authorized officers or other authorized Persons of the undersigned as of the
date first written above.

                  BORROWER    
 
                BROOKE CAPITAL CORPORATION    
 
           
 
  By:
Name:   KYLE GARST
 
Kyle Garst    
 
  Title:   President and CEO    

36



--------------------------------------------------------------------------------



 



                  LENDER    
 
                BROOKE CAPITAL ADVISORS    
 
           
 
  By:
Name:   MICHAEL HESS
 
Michael Hess    
 
  Title:   President and CEO    

37